Citation Nr: 0900358	
Decision Date: 01/06/09    Archive Date: 01/14/09

DOCKET NO.  06-18 251	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, 
the Commonwealth of Puerto Rico


THE ISSUES

1.  Entitlement to an initial rating in excess of 10 percent 
for a right shoulder disability.  

2.  Entitlement to service connection for type II diabetes 
mellitus (diabetes).


ATTORNEY FOR THE BOARD

N. Snyder, Associate Counsel


INTRODUCTION

The veteran had active service from January 1982 to January 
1985 and January 2003 to January 2005 with additional 
inactive service in the National Guard.  

This matter came before the Board of Veterans' Appeals 
(Board) on appeal from a decision of May 2005 by the 
Department of Veterans Affairs (VA) San Juan, the 
Commonwealth of Puerto Rico, Regional Office (RO).

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

Further development is needed on the increased rating claim.  
A review of the record indicates that the most recent VA 
examination was conducted in April 2005.  Subsequent 
treatment records do report that the veteran's range of 
motion was "intact" for the musculoskeletal system (with 
the exception of the right wrist) but do not report any 
specific range of motion findings for the right shoulder.  
Based on the age of the findings specific to the right 
shoulder and the veteran's multiple requests for re-
evaluation, the Board finds that a contemporaneous VA 
examination should be conducted.  Littke v. Derwinski, 1 Vet. 
App. 90 (1990).

Further development is also needed on the claim of service 
connection.  A May 2002 VA laboratory record indicates that 
the veteran had elevated glucose levels, but the record does 
not report a diagnosis of diabetes.  The veteran entered 
active duty in January 2003, and February 2003 service 
medical records indicate that the veteran was seen for a 
blood sugar level of 500 and diagnosed with "new onset 
Diabetes."  Subsequent service medical records report 
treatment for diabetes, and in April 2004, the Medical 
Evaluation Board (MEB) determined that diabetes existed prior 
to service and was not aggravated by service.  

The MEB report notes that the veteran's entry examination 
indicated a blood sugar level of 547.  The Board was unable 
to locate this examination record, however, and the Board 
notes that the evidence does not contain any medical records 
dating during the veteran's inactive National Guard duty.  
Review of the record indicates that the RO did request these 
records in March 2005, but no response was received from the 
National Guard unit.  As the National Guard inactive duty 
medical records may contain relevant information, to include 
the "entry examination," the records should be requested 
again.  Additionally, based on the absence of a clinical 
diagnosis of diabetes on the January 2003 pre-deployment 
examination and the aforementioned absent "entry 
examination", the Board finds that a VA medical opinion 
should be obtained to determine whether the diabetes 
preexisted service, and, if so, whether it was aggravated by 
service.  See 38 U.S.C.A. § 5103A(d).  

Accordingly, the case is REMANDED for the following action:

1. The AMC should obtain the veteran's 
National Guard medical records.  If the 
records are not available, that fact 
should be so specified.  

2.  The AMC should obtain all outstanding 
treatment records pertaining to right 
shoulder treatment, particularly those 
dating after November 2006.  

3.  The veteran should be scheduled for a 
VA examination to determine the severity 
of his right shoulder disability.  All 
testing deemed necessary by the examiner 
should be performed and the results 
reported in detail.  The claims folder 
must be available for review by the 
examiner in conjunction with the 
examination, and this fact should be 
acknowledged in the report.

4.  The AMC should schedule the veteran 
for a VA examination to determine the 
nature and etiology of the diabetes.  The 
examiner should state whether the 
veteran's diabetes clearly and 
unmistakably preexisted active service, 
and, if so, the examiner should state 
whether the diabetes was clearly and 
unmistakably not aggravated (permanently 
worsened in severity) during active 
service.  All testing deemed necessary by 
the examiner should be performed and the 
results reported in detail.  The claims 
folder must be available for review by 
the examiner in conjunction with the 
examination and this fact should be 
acknowledged in the report.  

5.  Thereafter, the AMC should 
readjudicate the appellant's claims.  If 
the benefits sought on appeal remain 
denied, the appellant should be provided 
a supplemental statement of the case 
(SSOC).  The SSOC must contain notice of 
all relevant actions taken on the claim 
for benefits, to include a summary of the 
evidence and applicable law and 
regulations considered pertinent to the 
issue currently on appeal.  An 
appropriate period of time should be 
allowed for response.

The appellant has the right to submit additional evidence and 
argument on the matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



_________________________________________________
J. A. MARKEY
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2008).

